Name: Council Regulation (EC) No 2059/2004 of 4 October 2004 amending Commission Decision No 1469/2002/ECSC on administering certain restrictions on imports of certain steel products from Kazakhstan
 Type: Regulation
 Subject Matter: technology and technical regulations;  international trade;  Asia and Oceania
 Date Published: nan

 2.12.2004 EN Official Journal of the European Union L 357/1 COUNCIL REGULATION (EC) No 2059/2004 of 4 October 2004 amending Commission Decision No 1469/2002/ECSC on administering certain restrictions on imports of certain steel products from Kazakhstan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Partnership and Cooperation Agreement between the European Communities and their Member States and the Republic of Kazakhstan (1) entered into force on 1 July 1999. (2) Article 17(1) of the Partnership and Cooperation Agreement provides for trade in European Coal and Steel Community (hereinafter referred to as the ECSC) products to be governed by Title III of that Agreement, save for Article 11 thereof, and by the provisions of an agreement on quantitative arrangements concerning exchanges of ECSC steel products. (3) On 22 July 2002 the ECSC and the Government of the Republic of Kazakhstan concluded such an Agreement on trade in certain steel products (2) (hereinafter referred to as the Agreement), approved on behalf of the ECSC by Commission Decision 2002/654/ECSC (3). (4) The ECSC Treaty expired on 23 July 2002 and the European Community took over all rights and obligations contracted by the ECSC. (5) The Parties agreed pursuant to Article 11(2) of the Agreement that the latter was to be continued and that all rights and obligations of the Parties under it were to be maintained after such expiry. (6) The Parties entered into consultations as provided for in Article 2(6) of the Agreement and agreed to increase the quantitative limits set out therein to take into account the enlargement of the European Union. The increases have been the subject of a new agreement that entered into force on the day of its signature (4). (7) Commission Decision No 1469/2002/ECSC of 8 July 2002 on administering certain restrictions on imports of certain steel products from Kazakhstan (5) should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex IV to Decision No 1469/2002/ECSC, the quantitative limits set out for the year 2004 are replaced by the quantitative limits appearing in the Annex to this Regulation. This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 October 2004. For the Council The President A. J. DE GEUS (1) OJ L 196, 28.7.1999, p. 3. (2) OJ L 222, 19.8.2002, p. 20. (3) OJ L 222, 19.8.2002, p. 19. (4) See page 23 of this Official Journal. (5) OJ L 222, 19.8.2002, p. 1. ANNEX QUANTITATIVE LIMITS (tonnes) Products 2004 SA (flat products) SA1 (coils) 55 228 SA1a (coils for re-rolling) 5 500 SA2 (heavy plate) 852 SA3 (other flat products) 80 082